Citation Nr: 0312120
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 96-27 053               DATE JUN 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Honolulu, Hawaii

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Fred J. Fleming, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active service from February 8, 1957 to October 8,
1957.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Honolulu, Hawaii, Regional
Office (RO) of the Department of Veterans Affairs (VA). The RO
denied entitlement to service connection for PTSD.

In May 1999 the Board denied entitlement to service connection for
PTSD. The veteran appealed.

While the case was pending at the United States Court of Appeals
for Veterans Claims (CAVC) the VA Office of the General Counsel and
the veteran's representative requested that the CAVC vacate the May
1999 Board decision. The CAVC granted the request in February 2000
and remanded the case to the Board for compliance with the
directives that were specified by the CAVC.

In September 2000 the Board remanded the case to the RO for
additional development of the evidence including obtaining a
statement of inservice stressors for verification through the U.S.
Armed Services Center for Research of Unit Records (USASCRUR).

In May 2002 the RO most recently affirmed the determination
previously entered.

In January 2003 the Board attempted additional development on the
claim of entitlement to service connection for PTSD, pursuant to
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now
codified at 38 C.F.R. 19.9(a)(2)). There was no response to the
Board's January 2003 correspondence in this regard.

- 2 -

In Disabled American Veterans, et al. v. Secretary of Veterans
Affairs, Nos. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003),
the United States Court of Appeals for the Federal Circuit (CAFC)
determined that 38 C.F.R. 19.9(a)(2) is inconsistent with 38 U.S.C.
7104(a).

The CAFC invalidated 38 C.F.R. 19.9(a)(2) because, in conjunction
with the amended regulation codified at 38 C.F.R. 20.1304, it
allows the Board to consider additional evidence without having to
remand the case to the agency of original jurisdiction for initial
consideration and without having to obtain the appellant's waiver.
The CAFC held that this is contrary to the requirement of 38 U.S.C.
7104(a).

In any event, in view of the lack of response to the Board's
January 2003 attempt to perform internal development, there has
been no acquisition of additional evidence, and consequently no
need to remand the case to the RO for initial consideration thereof
pursuant to Disabled American Veterans et al., supra.

FINDINGS OF FACT

1. The record does not establish that the veteran engaged in combat
in service.

2. There is no competent and/or credible evidence of an inservice
stressor corroboration upon which to support a diagnosis of PTSD.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1131, 5107 (West Supp. 2002); 38 C.F.R. 3.303, 3.304(f)
(2002).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD 214 indicates that he had active service from
February 1957 to October 1957, and had three months and nine days
of foreign service. His military specialty was a light weapons
infantryman. He did not receive the Purple Heart, Combat Infantry
Badge, or a similar citation indicating participation in combat.

The service medical records are negative for any evidence of a
psychiatric disability. The October 1957 discharge examination
states that the psychiatric evaluation was normal.

Army hospital records from December 1967 show that the veteran was
admitted for treatment of pseudoarthritis. He was noted to be a
problem on the ward during hospitalization. The diagnoses included
inadequate personality.

September 1970 Army hospital records show that the veteran was seen
for drug toxicity, presumably secondary to overdose. The diagnoses
included schizophrenic reaction, residual type, by history.

The veteran was hospitalized at an Army facility from November 1970
to December 1970 for treatment of a hernia. The final diagnoses
included chronic schizophrenia.

Army hospital records from December 1971 show treatment for low
back pain, status post spinal fusion. The final diagnoses included
inadequate personality disorder.

VA treatment records from January 1985 reveal that the veteran was
seen at the mental health clinic. The assessment was acute anxiety
disorder, possible PTSD. February 1985 records show that he was
seen again for similar complaints.

4 -

Army hospital records from March 1985 to April 1985 indicate that
the veteran was admitted with symptoms that included recurrent
thoughts of friends who were killed in service, depression,
flashbacks, and survival guilt. The final diagnoses included PTSD,
and paranoid personality disorder.

May 1985 Army hospital records show that the veteran was admitted
for feelings of depression and anger. He gave a history of having
been in the Korean War. The final diagnoses were history of
polysubstance drug abuse, PTSD, and paranoid personality disorder.
The examiner was unable to rule out paranoid schizophrenia.

Medical records from July 1985 indicate that the veteran was seen
at a private facility for chronic multi-focal musculoskeletal pain
due to multiple traumas. He had a positive psychiatric history, and
was undergoing outpatient psychiatric treatment. He was receiving
antipsychotic medication. The diagnoses included probable
schizophrenia, undifferentiated type, at present in partial
remission.

Army hospital records from July 1985 show that the veteran was
admitted for treatment of low back pain. The final diagnoses
included question of psychiatric disease by history.

The veteran submitted his claim for service connection for PTSD in
June 1991. He stated that he had developed this disorder as a
result of his experiences in Korea in 1957. He claimed that he had
been involved in combat with North Korean soldiers who had crossed
the demilitarized zone (DMZ). He said that he killed a young North
Korean soldier, and that he witnessed the deaths of other young
men. He stated that his unit was ordered to bum a village, and that
this resulted in the deaths of women and children.

An October 1991 VA PTSD Clinical Team Intake Evaluation is
contained in the claims folder. In his military history, the
veteran reported heavy action at the village of Pusan. The veteran
also related the incident in which his unit had destroyed a village
with a large loss of civilian life, as well as another incident in
which he killed a child who had thrown a grenade at American
troops.

- 5 -

He reported a major battle at the 38th parallel in which the North
Koreans were pushed back over the border with heavy casualties.
Both the Mississippi Combat Related PTSD scale and the MMPI PTSD
scale showed support for the presence of multiple combat stressors
of sufficient magnitude to cause PTSD, as well as the presence of
all major criteria for the presence of PTSD.

The impression supported the presence of PTSD, chronic and severe
in nature. The veteran was accepted into the PTSD program on the
basis of this evaluation.

The veteran submitted a more detailed statement outlining his
alleged stressors in December 1991. He said that he arrived in
Korea about July 1957. His unit had assaulted the beach at Inchon,
and landed under sniper fire. They were then involved in a short
battle.

After moving inland to a village, the veteran stated that he was
involved in heavy combat with guerilla forces. His unit was ordered
to burn an entire village and kill all of the residents. He related
that he shot children, women, and the elderly. One of his friends
was blown up right in front of him. He witnessed the burning death
of another friend by a flame-thrower. He stated that the American
forces finally drove the enemy back across the DMZ in late
September or early October 1957.

The veteran was afforded a hearing before a hearing officer at the
RO in February 1993. He stated that there was constant combat for
the entire three months he was in Korea. He related the incident in
which the village had been destroyed. See Transcript.

In a November 1993 statement, a VA psychologist said that the
veteran had been attending an anger group at the VA Mental Health
Clinic. The psychologist indicated that the veteran's symptoms
appeared to be symptomatic of PTSD associated with serving in
Korea.

6 -

A VA social worker submitted another statement dated November 1993
in which she notes that the veteran had been receiving treatment
for his PTSD at the clinic since October 1993. In her opinion, the
veteran was suffering from PTSD as a result of a severe neck injury
in boot camp and having fought in the Korean War.

A November 1993 statement from a VA psychiatrist is contained in
the claims folder. In the doctor's opinion, the veteran's PTSD was
directly related to his combat experiences during the Korean
conflict, especially in the July to August period of 1957 around
Pusan and the Imjin river area.

VA treatment records from 1994 are contained in the claims folder.
These show that the veteran continued to receive treatment for his
psychiatric disability.

In February 1994, the veteran described a stressful incident in
which his unit was forced to retreat by a North Korean attack. They
were outnumbered by the enemy three to one. The attack forced the
Americans to call for an artillery strike, but this fell among
their own men. The records from 1994 contain repeated diagnoses of
PTSD.

Additional VA records show that the veteran continued to receive
treatment on a frequent basis in 1995. Army hospital records from
September 1995 indicate that the veteran was admitted following an
altercation with his stepson. He was noted to have a long history
of PTSD, and to have been involved in border altercations in 1957
in Korea. The diagnosis was PTSD.

Additional Army hospital records from October 1995 indicate that
the veteran was admitted for treatment of PTSD and suicidal
ideation. He was said to have PTSD due to combat in North Korea.
This combat had occurred in 1957 when North Korean forces crossed
the DMZ. The final diagnoses included PTSD and memory disturbance.

7 -

The veteran continued to receive VA treatment in 1996. During a
treatment session in July 1996, he described thinking about the
landing at Inchon, in which body parts were falling all about him.
He described the death of a friend in combat at a December 1996
session.

VA treatment continued in 1997. In June 1997, the veteran was noted
to have participated in a lecture at a university in which he
answered questions about how his Korean war experience had impacted
him. He spoke of seeing a friend shot through the head.

The veteran submitted an additional statement detailing his alleged
stressors in August 1997. He stated that he had been near a
landmine explosion that had caused him to fall and sustain a severe
injury to his neck during basic training in 1957. The veteran also
described his participation in a landing at Inchon under hostile
fire.

The veteran further related the incident in which his unit
destroyed an entire village, and said that this happened about one
week after the landing. The fighting continued for the next week,
until they reached the Imjin river. It was there he indicated he
had witnessed the injuries of several other soldiers from enemy
fire. He stated that one soldier was holding his guts in his hands.
He said he saw another soldier step on a landmine, but he was not
sure of his fate. He reported that a mortar round had landed near
him, but he was not wounded.

A "buddy" statement in support of the veteran's contentions was
received in September 1997. The writer stated that he had served in
Korea from 1959 to 1961, and that there continued to be combat
during this period as a result of enemy incursions across the DMZ.
Live fire was often exchanged between the Americans and the North
Koreans, and this sometimes resulted in American casualties.

An additional "buddy" statement was also received in September
1997. He described an incident in 1963 in which North Koreans had
crossed the DMZ, and Americans had sustained casualties.

- 8 -

A letter was received from the U.S. Armed Services Center for
Research of Unit Records (USASCRUR) in April 1998 in response to an
earlier request from the RO. The letter stated that after an
extensive search of their records and the records of the National
Archives Records Administration (NARA), they were unable to verify
the veteran's stressors. It was further noted that the search would
have been enhanced by documentation of the veteran's tour dates and
unit designation.

A reply was received from the National Personnel Records Center in
June 1998 in which they indicated that there were no personnel
records on file for the veteran. A copy of the veteran's Form DD
214 was attached.

The USASCRUR was provided with a copy of the veteran's Form DD 214
in June 1998.

An additional response was received from the USASCRUR in July 1998.
They reported that a search of NARA as well as the U.S. Military
History Institute discovered no records of the veteran's unit. The
casualty data stated that no U.S., Republic of Korea, or North
Korean casualties had occurred in 1957.

An excerpt from a history of the Korean War was submitted by the
veteran's representative in October 1998. This excerpt states that
the United Nations Command had charged North Korea with 60
armistice violations in 1957, 50 of which were on the ground.

In a December 1999 statement GG, related his personal experiences
while serving in South Korea in 1957.

A "buddy" statement in support of the veteran's contentions
received in April 2001 was essentially duplicative of information
provided in September 1997.

Also received were Company morning reports that were silent for any
pertinent findings.

9 -

Criteria

General Service Connection

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in the line of
duty or for aggravation of preexisting injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1131 (West 2002).

Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of service
connection, there must be medical evidence of a (1) current
disability; (2) medical, or in certain circumstances, lay evidence
of in-service incurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between the claimed in-service
disease or injury and the present disease or injury. Hickson v.
West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. 1154 (West 1991), are not for
consideration as the record does not establish that the veteran
engaged in combat in service.

Specific PTSD

Establishing service connection for PTSD requires (1) a current
medical diagnosis of PTSD; (2) credible supporting evidence that
the claimed in-service stressor actually occurred; and (3) medical
evidence of a causal nexus between current symptomatology and the
specific claimed in-service stressor. See 38 C.F.R. 3.304(f);
Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).

- 10-

The diagnosis of PTSD must comply with the criteria set forth in
the Diagnostic and Statistical Manual of mental Disorders, 4th
Edition, of the American Psychiatric Association (DSM-IV). See
generally Cohen v. Brown, supra; 38 C.F.R. 4.125 (2002).

The evidence required to support the occurrence of an in-service
stressor varies "depending on whether or not the veteran was
'engaged in combat with the enemy'. . . . Where ... VA determines
that the veteran did not engage in combat with the enemy ... the
veteran's lay testimony, by itself, will not be enough to establish
the occurrence of the alleged stressor." See Zarycki v. Brown, 6
Vet. App. 91, 98 (1993).

The requisite additional evidence may be obtained from sources
other than the veteran's service medical records. See Moreau v.
Brown, 9 Vet. App. 389, 395 (1996), affd, 124 F.3d 228 (Fed. Cir.
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166
(1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown,
6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that service
connection for PTSD required medical evidence establishing a clear
diagnosis of the condition, credible supporting evidence that the
claimed in-service stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed in-service stressor. If the claimed stressor was
related to combat, service department evidence that the veteran
engaged in combat or that the veteran was awarded the Purple Heart,
Combat Infantryman Badge, or similar combat citation would be
accepted, in the absence of evidence to the contrary, as conclusive
evidence of the claimed inservice stressor. 38 U.S.C.A. 1154(b)
(West 1991); 38 C.F.R. 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, that
regulation was amended to read as follows:

Service connection for [PTSD] requires medical evidence diagnosing
the condition in accordance with 4.125(a) of this chapter; a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner-of-war
under the provisions of 3.1(y) of this part and the claimed
stressor is related to that prisoner-of-war experience, in the
absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions and hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 C.F.R.
3.304(f) (2002) (effective March 7, 1997). That amendment
implemented the Cohen decision, which that had held that 38 C.F.R.
3.304(f) did not adequately reflect the law of the governing
statute, 38 U.S.C.A. 1154(b). The effective date of the amendment
was March 7, 1997, the date the Cohen decision was issued by the
CAVC.

Where a law or regulation changes after a claim has been filed or
reopened, but before the administrative or judicial appeal. process
has been concluded, the version more favorable to the appellant
applies. See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

- 12 -

When, after consideration of all the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
veteran. 38 C.F.R. 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. Where there is
an approximate balance of positive and negative evidence regarding
any issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. 38 U.S.C.A.
5107 (West Supp. 2002). 

Analysis 

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant change
in the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to the
duty to assist, and supersedes the decision of the United State
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12
Vet. App. 477 (1999) withdrawn sub nom. Morton v. Gober, 14 Vet.
App. 174 (2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. VCAA, Pub. L. No.
106-475, 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 5107
note (Effective and Applicability Provisions); see generally
Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

- 13 -

Nothing in this section shall be construed to require the Secretary
to reopen a claim that has been disallowed except when new and
material evidence is presented or secured as described in section
5108 of this title.

On August 29, 2001, the final regulations implementing the VCAA
were published in the Federal Register. The portion of these
regulations pertaining to the duty to notify and the duty to assist
are also effective as of the date of the enactment of the VCAA,
November 9, 2000. 66 Fed. Reg. 45,620, 45,630-45,632 (August 29,
2001) (to be codified as 38 C.F.R. 3.159).

Where the law and regulations change while a case is pending, the
version more favorable to the veteran applies, absent congressional
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).

The Board is of the opinion that the new duty to assist law has
expanded VA's duty to assist (e.g., by providing specific
provisions requiring notice of what is required to substantiate a
claim), and is therefore more favorable to the veteran. Therefore,
the amended duty to assist law applies. Id.

A preliminary review of the record shows that VA has made
reasonable efforts to obtain evidence necessary to substantiate the
veteran's claim.

In the case at hand, the Board is satisfied that the duty to notify
and the duty to assist have been met to the extent necessary under
the new law.

During the course of the appeal the veteran attended a hearing
before a Hearing Officer at the RO in February 1993.

In September 2000 the Board remanded the case for a statement from
the veteran for inservice stressors for verification through
USASCRUR. There was no reply. In a January 2003 letter the Board
requested the veteran to submit a statement of inservice stressors.
There was no reply.

- 14 -

The veteran is advised that the Board's duty to assist the veteran
is not "a license for a fishing expedition," nor is it a "one-way
street." See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (duty
to assist does not extend to determinations of whether "there might
be some unspecified information which could possibly support a
claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991),
reconsideration denied, 1 Vet. App. 406 (1991).

The record presently consists of VA medical records with
psychiatric examination reports referring to a diagnosis of PTSD
related to active service in Korea.

In April 2001 the RO sent a specific VCAA notice to the veteran and
his private attorney/representative. This notice advised him to
submit additional evidence in support of his claim. It advised him
that he could submit it himself or sufficiently identify such
evidence and complete a VA Form 21-4142 so that VA could obtain it
for him. Such notice sufficiently placed him on notice of what
evidence could be obtained by whom and advised him of his
responsibilities if he wanted such evidence to be obtained by VA.
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a May 2002 supplemental statement of the case the RO provided
the veteran with the provisions of the VCAA, and made it clear that
his claim had been considered under this new law.

In light of the above, the Board finds that the duties to notify
and to assist have been satisfied. 38 U.S.C.A. 5103 (West Supp.
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be
codified at 38 C.F.R. 3.159(b)).

The Board is satisfied that all relevant facts have been adequately
developed to the extent possible; no further assistance to the
veteran in developing the facts pertinent to his claim is required
with the duty to assist under both the former law and the new VCAA.
38 U.S.C.A. 5107(a) (West 1991); 38 U.S.C.A. 5103 and 5103A (West
Supp. 2002)), 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R.
3.159).

- 15 -

In sum, the RO has been afforded the opportunity to apply the VCAA
pursuant to the new implementing regulations and the CAVC's recent
interpretations of the law. There is no useful purpose in remanding
the issue decided below.

Accordingly, the Board finds that the veteran is not prejudiced by
the Board entering a decision at this time since the RO initially
considered VCAA in connection with the veteran's claim. See Bernard
v. Brown, 4 Vet. App. 384 (1993). As VA has made reasonable efforts
to obtain evidence necessary to substantiate the veteran's claim,
no further assistance is required to comply with the duty to assist
as mandated under the VCAA of 2000.

Service connection

The Board is not directly questioning the diagnosis of PTSD in this
claim. However, by law, the evidence necessary to establish the
occurrence of a recognizable stressor during service to support a
diagnosis of PTSD will vary depending upon whether the veteran
engaged in "combat with the enemy." See Gaines v. West, 11 Vet.
App. 353 (1998) (Board must make a specific finding as to whether
the veteran engaged in combat). If the claimed stressor is not
combat related, the veteran's lay testimony, by itself, is not
sufficient to establish the occurrence of the alleged stressor.
Instead, the record must contain credible supporting evidence from
any source that corroborates the veteran's testimony or statements.
YR v. West, 11 Vet. App. 393, 397 (1998); Cohen, 10 Vet. App. at
147.

The starting point for any determination with regard to PTSD is
whether there is a "stressor." Under all versions of the
controlling regulation, there must be credible supporting evidence
that the claimed inservice stressor(s) actually occurred. 38 C.F.R.
3.304(f). The question of whether the veteran was exposed to a
stressor in service is a factual determination, and VA adjudicators
are not bound to accept such statements simply because treating
medical providers have done so. Wood v. Derwinski, 1 Vet. App. 190
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); Wilson v.
Derwinski, 2 Vet. App. 614 (1992).

- 16 -

The existence of an event alleged as a stressor that results in
PTSD (though not the adequacy of the alleged event to cause PTSD)
is an adjudicative, not a medical determination. See Zarycki v.
Brown, 6 Vet. App. 91 (1993).

The CAVC has held repeatedly that, where there is a current
diagnosis of PTSD, it must be presumed that the physician(s) making
the diagnosis accepted the sufficiency of the in-service
stressor(s). Nevertheless, since the diagnostician does not
generally have firsthand knowledge of whether a stressor actually
occurred, credible evidence is required to verify that element.
Pentecost v. Principi, 16 Vet. App. 124 (2002).

During the pendency of this appeal, 3.304(f) was amended, effective
March 7, 1997. 64 Fed. Reg. 32807-32808 (1999). The amended
regulation, 38 C.F.R. 3.304(f) (1999), provides: Service connection
for PTSD requires medical evidence diagnosing the condition in
accordance with 4.125(a) of this chapter; a link, established by
medical evidence, between current symptoms and an in-service
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.

If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor.

Service connection for PTSD requires a link between current
symptoms and an in- service stressor and credible supporting
evidence that the claimed in-service stressor occurred.

The record contains medical evidence showing that the veteran has
been diagnosed with PTSD based on claimed exposure to stressful
events in South Korea 1957. The record does not establish that the
veteran engaged in combat in service.

- 17 -

Importantly, the veteran has repeatedly failed to provide a
sufficiently detailed statement of inservice stressors verifiable
by USASCRUR. Moreover, USASCRUR reported that a search of NARA as
well as the U.S. Military History Institute discovered no records
of the veteran's unit. The casualty data stated that no U.S.,
Republic of Korea, or North Korean casualties occurred in 1957. See
Pentecost v. Principi, 16 Vet. App. 124 (2002); Moreau v. Brown, 9
Vet. App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. App. 307, 311
(1997).

In the present case, there is no pertinent reliable independent
evidence of exposure to combat action in South Korea during the
tour of duty in the subject area. The buddy statements submitted in
support of the veteran's claim fail to present any probative
evidence. The Board once again must point out the fact that it gave
the veteran another opportunity in January 2003 to provide
additional stressor information for the purpose of obtaining
verification by the USASCRUR. There was no response. In the absence
of verification of alleged stressors, there exists no basis upon
which to predicate a grant of entitlement to service connection
with application of pertinent governing criteria.

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claim for entitlement to service connection
or PTSD. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for PTSD is denied.

RONALD R. BOSCH 
Veterans Law Judge, Board of Veterans' Appeals

- 18 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

19 -



